Exhibit 12.01 NSP-WISCONSIN AND SUBSIDIARIES STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Thousands of Dollars, except ratio) Pro Forma Pro Forma Six Months Six Months Year Ended Ended June 30, Ended June 30, Dec. 31, Year Ended Dec. 31 Earnings, as defined: Pretax income from operations $ Add: Fixed charges Total earnings, as defined $ Fixed charges, as defined: Interest charges $ Interest component of leases Total fixed charges, as defined $ Ratio of earnings to fixed charges
